               09-00504-mg              Doc 1096            Filed 10/12/18 Entered 10/12/18 09:42:56                                            Main Document
                                                                          Pg 1 of 9


M AR TIN LIP TON              TR E VO R S. NO RWI TZ                    51 WEST             52ND        STREET                       ERIC M. RO SOF               DONGJU SONG
HE RB ER T M . W AC HT EL L   BEN M . GE R M AN A                                                                                    GR EG O RY E . OST LIN G     BR AD L EY R . WI L SON
PAU L VIZ CAR R ONDO, J R .   AND R EW J. NU SSB AUM                NEW YORK, N.Y. 10019-6150                                        DAVID B. AND E R S           GR AH AM W. M E LI
THE ODO R E N . MI R VI S     R ACH EL L E SIL VE RB ER G                                                                            AND R E A K. W AH L QUI ST   GR EG O RY E . P E SSIN
EDW AR D D . H E R LIHY       ST E VE N A. C OH EN                   TELEPHONE: (212) 403 -1000                                      AD AM J . SH API RO          CAR RIE M. R EI LLY
DANI E L A. NE FF             DEB OR AH L. P AU L                                                                                    NE L SON O . FITT S          M AR K F. VE B LE N
AND R EW R . B R OWN STEI N   DAVID C. KARP                         FACS IMILE:              (212) 403 -2000                         JO SHU A M . HO L ME S       VIC TO R GO LD FE LD
M AR C W O LIN SKY            RICH ARD K. KIM                                                                                        DAVID E . SH AP IR O         EDW AR D J . L EE
ST E VE N A. R OSEN B LU M    JO SHU A R. C AM M AKE R                         GEO R GE A. KAT Z (1 9 6 5 -1 9 8 9)                  DAMI AN G. DIDD EN           BR AND ON C. P RICE
JOHN F. SAVAR E SE            M AR K G O RDON                               JAM E S H . FOG E L SON ( 1 96 7 - 1 9 91)               IAN B OCZ KO                 KEVIN S. SC HW AR T Z
SCO TT K. CH AR LE S          JO SE PH D . L AR SO N                        LE ON ARD M . R OSEN ( 1 96 5- 2 0 14 )                  M AT THE W M. G UE ST        MICH AEL S. B EN N
JODI J. SCHW ART Z            JE ANN E M AR IE O ’B RI EN                                                                            DAVID E . KAH AN             SAB ASTI AN V. NI LE S
AD AM O. E M ME RIC H         WAYNE M. C AR LI N                                         OF COUN SEL                                 DAVID K. L AM                ALI SO N ZI ESKE PR EI SS
R ALPH M . L E VE NE          ST EPH EN R. D iP RI M A                                                                               BEN J AMI N M. RO TH         TIJ AN A J. D VO RN IC
                                                             WILLI AM T. ALLEN                     DAVID S. NEI L L
RICH ARD G. M ASON            NICHO LAS G. DEMMO                                                                                     JO SHU A A. FE L TM AN       JENN A E . L E VIN E
                                                             M AR TIN J .E . AR M S                HAR OLD S. N O VI KO FF
DAVID M . SI L K              IGO R KI R M AN                                                                                        ELAINE P . G O LIN           RY AN A. M cL EO D
                                                             MICH AEL H . BY OWIT Z                L AW RE NCE B . P EDO WIT Z
RO BIN P AN OVKA              JON ATH AN M . MO SE S                                                                                 EMI L A. KLEI NH AU S        ANI TH A R EDDY
                                                             GEORGE T. C ONW AY II I               ER IC S. RO BIN SON
DAVID A. KATZ                 T. EI KO STANG E                                                                                       KARE SSA L. C AIN            JOHN L. ROB IN SO N
                                                             KENN ETH B . FO RR E ST               PATRICI A A. RO BIN SON*
IL ENE KN AB L E GO TT S      JOHN F. LYNC H                                                                                         RO N ALD C. CH EN            JOHN R. SO BO LE W SKI
                                                             SELWYN B . GO LDB E RG                ERIC M. RO TH
JE FFRE Y M. WIN TN E R       WIL LI AM SAVI TT                                                                                      GO RDO N S. MO ODIE          ST E VE N W INT E R
                                                             PETER C . H EIN                       PAU L K. ROW E
                                                             ME YE R G . KOP LOW                   DAVID A. SC HW ART Z
                                                             L AW RE NCE S. M AKOW                 MICH AEL J . SEG AL
                                                             DOUGLAS K. MAYER                      ELLI OT T V. STEI N
                                                             M AR SH AL L L. MI LL E R             WAR RE N R. ST E RN
                                                             PHILIP MIND LI N                      PATR ICI A A. VL AH AKI S
                                                             RO BE R T M. MO RG EN TH AU           AMY R. WO LF

                                                                      * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA


                                                                                            COUN SEL


                                                             DAVID M . AD L E RST EIN              NANC Y B. G R EE NB AU M
                                                             AM AND A K. AL L EX ON                M AR K A. KO ENI G
                                                             LO UI S J. B AR ASH                   L AU RE N M. KO FKE
                                                             FR ANCO C AST E L LI                  J. AUSTIN LY ON S
                                                             DIAN N A CH EN                        ALICI A C. M cC ART HY
                                                             AND R EW J.H . C HEU NG               PAU L A N. R AM O S
                                                             PAME L A E HR EN KR AN Z              S. CH RI STOP HE R SZC ZE RB AN
                                                             KAT HR YN G ET TL E S- ATW A          JE FFRE Y A. W ATI KE R
                                                             AD AM M. G OG O L AK




                                                                          Direct Dial: (212) 403-1226
                                                                          Direct Fax: (212) 403-2226
                                                                         E-Mail: MWolinsky@wlrk.com




                                                                              October 12, 2018

                   By Hand, ECF, and Email

                   The Honorable Martin Glenn
                   United States Bankruptcy Court
                   Southern District of New York
                   One Bowling Green
                   New York, NY 10004-1408


                                                     Re:    Motors Liquidation Company Avoidance
                                                            Action Trust v. JPMorgan Chase Bank,
                                                            N.A., Case No. 09-00504 (MG)

                   Dear Judge Glenn:

                                      We write to update the Court on the status of selecting representative assets

                   pursuant to the Stipulation and Order Amending and Superseding Certain Prior Orders
09-00504-mg      Doc 1096       Filed 10/12/18 Entered 10/12/18 09:42:56              Main Document
                                              Pg 2 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 2

 Regarding Discovery and Scheduling entered by the Court on September 14, 2018 [Dkt. No.

 1080] (“Scheduling Order”).

                The parties reached agreement on one “robot controller” representative asset and

 two “capital maintenance/repair” assets after several rounds of negotiation. Nonetheless, the

 parties have been unable to reach agreement on the selection of four disputed building system

 assets that would establish the line between fixtures and ordinary building materials.

                The parties have therefore agreed to submit letters to the Court explaining their

 respective positions on the selection of representative building system assets and seek the

 Court’s guidance. The reason why we believe that the Court’s involvement is warranted at this

 time — and why we have been unwilling to accept plaintiff’s proposals — is because we believe

 that plaintiff’s proposals, if accepted, would impose unnecessary, additional burdens on the

 Court and the parties for the sole reason of allowing plaintiff a chance to relitigate issues that the

 Court decided at the first representative assets trial. Indeed, our frustration on this point is

 compounded by the fact that plaintiff unilaterally cancelled the two mediation sessions that had

 been scheduled to address the “ordinary building materials” dispute.


      The Term Lenders Have Selected Truly Representative Assets That Can Be Tried
             Efficiently and That Represent The Bulk Of The Value In Dispute

        Pursuant to the Scheduling Order, the parties were directed to select “four additional

 representative assets from assets defendants assert are fixtures and plaintiff asserts are non-

 fixtures because they are, according to plaintiff, ‘real property.’” Scheduling Order at 4. The

 representative assets selected are intended to facilitate the goal of “obtaining expedited rulings
09-00504-mg      Doc 1096       Filed 10/12/18 Entered 10/12/18 09:42:56            Main Document
                                              Pg 3 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 3

 from the Court after trial” that “could materially facilitate a consensual resolution of the above-

 captioned action.” Id.

                Plaintiff disputes over $270 million of assets that defendants claim as fixtures on

 the basis that the assets are “real property” and not fixtures. Our four proposed disputed “real

 property” representative assets are:


                     Asset Description from                                      Term Lender
   Asset ID                                            Plant Location              Category
                         eFAST Ledger

                “Paint Building Electric Power      Lansing Delta            Power Systems and
  100037896                                                                  Lighting Systems
                & Lighting”                         Township

                “Fire Protection System – 6                                  Fire Protection
  100046165                                         Warren Transmission      Systems
                Spd. Building”

  100044210     “6 Spd. Air House #1”               Warren Transmission      Air Handling/HVAC

  100046189     “Prismatic Dock – 6 Spd.”           Warren Transmission      Dock Systems



                We chose these four assets because we believe that a decision as to their

 characterization will both maximize the likelihood that the Court’s decision will resolve this

 dispute between the parties as a whole and because a trial of these four assets will be efficient

 and cost effective. Specifically:

                1.        The representative assets we have selected cover the four highest value

 categories of assets plaintiff disputes as “real property,” collectively making up $171 million of

 the $270 million in dispute: power distribution and lighting systems (~$71 million); air

 handling/HVAC systems (~$57 million); fire protection systems (~$23 million); and dock

 systems (~$21 million). We believe that the principles that the Court establishes as part of its
09-00504-mg       Doc 1096      Filed 10/12/18 Entered 10/12/18 09:42:56             Main Document
                                              Pg 4 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 4

 rulings on these four assets should also cover most, if not all, of the other $99 million of assets

 that plaintiff disputes as “real property.”

                 2.      The four assets we have selected have already been inspected by the

 parties and are located at LDT and Warren — Michigan plants that the Court has already visited.

 Accordingly, defendants’ selections will save the parties time and money, save GM time and

 money, and facilitate the Court’s adjudication because it is already familiar with the plants by

 virtue of the Court’s visits of LDT and Warren, as well as the extensive testimony it has already

 heard on both of those facilities that will not need to be duplicated.


                      Plaintiff Has Proposed Assets On An Unprincipled Basis

                 Plaintiff’s response, frankly, has not been constructive. Its proposal is that the

 parties should select the four representative assets from a body shop that was added to GM’s

 Arlington Assembly facility in 2000 — a facility in Texas that has not been inspected by the

 parties.1 The only basis plaintiff has given us for rejecting the efficiencies of litigating already

 inspected assets is that our proposed assets are not “representative.” But when pressed, plaintiff

 has never explained why the assets that we propose are not “representative” other than the fact

 that they are located at LDT and Warren. They are representative. Indeed, the Air Supply

 Houses asset at Arlington is substantially similar to the Air Supply House asset at Warren that

 we propose; the same is true of the lighting component of the power distribution and lighting

 system at LDT that we propose and the lighting system at Arlington that plaintiff proposes; the


 1
         GM Arlington Assembly is the only fixture filing plant in Texas and contains 396 fixtures
 that plaintiff disputes as “real property,” collectively worth $39.8 million. GM’s Michigan
 fixture filing plants, on the other hand, contain 6,469 fixtures that plaintiff disputes as “real
 property,” collectively worth $152.1 million.
09-00504-mg        Doc 1096     Filed 10/12/18 Entered 10/12/18 09:42:56               Main Document
                                              Pg 5 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 5

 same is true of the fire protection system at Warren we propose and the one plaintiff proposes

 from Arlington.

                 Instead, as plaintiff has explained to us, its sole basis for arguing that our

 proposed assets are not “representative” is that they are found at Warren and LDT — facilities

 that were addressed at the first representative assets trial and which the Court has already held

 were “specialized.” Thus, plaintiff contends that because these proposed assets are at specialized

 facilities, they would not be representative of assets at other GM facilities, like GM Arlington

 Assembly, which plaintiff apparently intends to argue were not specialized.

                 There is a threshold problem with plaintiff’s position. Notwithstanding its

 representation to the Court on August 9, 2018 at the pre-motion conference that plaintiff would

 only object to an air handling unit if it “had a good faith basis to differentiate it from the air

 handling units as to which the Court already ruled” at LDT, plaintiff still disputes whether

 approximately 100 other airhouses located at LDT, Warren, Mansfield and Defiance are fixtures.

 Pre-Motion Conf. Tr. at 68. Thus, while plaintiff argues that the four new representative assets

 we have identified are not representative because the Court has already determined that they are

 located in specialized facilities, the AAT has not conceded that those assets are fixtures despite

 conceding that they are, in fact, located in specialized facilities. Instead, as noted, plaintiff

 cancelled the sessions at which this question was to be mediated. Moreover, when we asked

 plaintiff to identify which plants are similar to Arlington so that we could understand the scope

 of the dispute that would be resolved if assets from Arlington were selected, versus which plants

 were covered by the Court’s decisions at the first representative assets trial, plaintiff refused.
09-00504-mg      Doc 1096      Filed 10/12/18 Entered 10/12/18 09:42:56             Main Document
                                             Pg 6 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 6

                But there is a more fundamental problem with plaintiff’s approach. There is

 simply no basis for distinguishing Arlington or GM’s other facilities from the facilities the Court

 addressed at the first trial. Arlington, like all of the other GM manufacturing plants at issue, was

 built to meet GM’s manufacturing needs. Plaintiff’s four proposed representative “real property”

 assets at Arlington were all installed as part of the construction of a new body shop built

 specifically for a new product line, the GMT800 full-size SUV. Thus, as a practical matter, the

 Arlington body shop is no different from Warren Transmission, which, as the Court found, was

 “in effect a new building within the Warren Transmission facility” built to accommodate a new

 6-speed transmission line. Decision at 351. And just like Warren and LDT, Arlington is “not a

 generic industrial building that any manufacturing operations could take place in” but was

 instead built “to accommodate specific assets designed for a specific manufacturing process.”

 Id. at 388.

                Instead, it is clear to defendants that the only reason why plaintiff does not want

 to select representative assets from LDT and Warren is that it wants a chance to relitigate the

 question of whether GM’s manufacturing facilities are specialized at all. The Court rejected Mr.

 Goesling’s testimony that “the primary purpose of the buildings is simply to ‘provide shelter for

 the assets,’” concluding instead that “a more accurate explanation need also convey that the

 purpose of the realty is to support the manufacturing assets and the specific production processes

 to be contained in the building.” Decision at 389. Having lost the issue at the first trial, now

 plaintiff wants to put on new evidence and new witnesses to reargue its losing position. That is

 both unfair, inappropriate, and inefficient. If we go down this path, the trial will wind up as a

 litigation over whether and to what extent Arlington is different from LDT, Warren, Mansfield
09-00504-mg       Doc 1096      Filed 10/12/18 Entered 10/12/18 09:42:56               Main Document
                                              Pg 7 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 7

 and Defiance — when, effectively, plaintiff really will be rearguing whether GM’s plants are

 specialized at all.

                 Moreover, insofar as it relates to building system fixtures that plaintiff now

 disputes as “real property,” the whole issue of whether a plant is specialized or not should not

 even be an issue at the next trial. At the first trial, plaintiff argued to the Court that the portions

 of the LDT Central Utilities Complex (“CUC”) that benefitted the building (as opposed to

 manufacturing processes) are fixtures. See Plaintiff’s Pretrial Br. at 91 (“The remaining

 components of [the CUC] consist of both fixtures and non-fixtures, depending on whether the

 particular assets benefit any productive use of the building for any hypothetical purpose, or are

 specific to GM’s manufacturing processes.”). Indeed, plaintiff’s pretrial brief went at length to

 cite authority for the proposition that building systems that are not process-specific are fixtures.2

 Not only did plaintiff argue the point, it proved the point with the testimony of its expert, David K.

 Goesling, who testified that assets like air houses, conduit, piping, and power systems were fixtures

 because they served the needs of the building.3




 2
         Plaintiff’s Pretrial Br. at 91 (“See, e.g., Perez Bar & Grill v. Schneider, No.
 11CA010076, 2012 WL 6105324, at *8 (Ohio Ct. App. Dec. 10, 2012) (finding that a large air
 conditioning unit on the roof that was attached to the HVAC system and benefited the entire
 building was a fixture); See G&L Investors [v. Designer’s Workshop, Inc., No. 97-L-072] 1998
 WL 553213 [(Ohio Ct. App. June 26, 1998)] (finding that a heating system, although specifically
 selected for the needs of the business, was a fixture as any subsequent buyer would have been
 able to utilize the heating system); Atlantic Die Casting Co. v. Whiting Tubular Products, Inc.,
 337 Mich. 414 (1953) (finding that even if portions of heating equipment was removable, one
 inspecting the property would assume that all of the heating equipment were equally necessary to
 heating the building and maintained for use of the building) (citing Nadolski v. Peters, 332 Mich.
 182, 185 (1952)).”).
 3
         E.g., Direct Testimony of Goesling at ¶ 213 (“I concluded that the AHUs [Air Handling
 Units] are fixtures.”).
09-00504-mg       Doc 1096       Filed 10/12/18 Entered 10/12/18 09:42:56                  Main Document
                                               Pg 8 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 8

                 In other words, when it came to building systems, plaintiff’s position at the first trial

 was that assets like boilers and air houses were all fixtures regardless of whether the plant was

 specialized or not. Which, again, highlights that there is simply no basis for plaintiff’s contention

 that the selection of assets at Arlington will resolve issues that have not already been resolved by the

 Court’s rulings on the CUC and the paint mix room power panels. Similarly, there is no basis for

 plaintiff’s assertion that litigating issues at Arlington will put the entire “real property” dispute to rest

 when the AAT has not even conceded that the building system assets at facilities that the Court has

 already ruled to be specialized are fixtures.

                 As for the remaining areas of dispute:

                 1.       As noted, the Term Lenders propose to litigate an asset that is composed of

 both power distribution and lighting systems. Even though plaintiff has not conceded that power

 distribution systems are fixtures, and notwithstanding the Courts’ ruling that the power distribution

 systems at the LDT CUC (Asset No. 11) and the power system serving the paint mix room (Asset

 No. 5) are fixtures, plaintiff proposes to litigate a lighting system that is not associated with a power

 distribution system. Our selection would resolve a total of $70 million of disputed assets. Plaintiff’s

 approach would address only $13 million. If the goal is to bring this case to closure, our selection is

 obviously preferable.

                 2.       The Term Lenders propose to litigate a dock system. This category

 represents $22 million of disputed assets. Without conceding that any component of a dock system is

 a fixture, plaintiff has proposed that the parties instead litigate a storm sewer system that includes

 pumping equipment, which at most is representative of an asset class containing $8 million of

 disputed assets. Again, if the goal is to bring this case to closure, our selection is obviously

 preferable.
09-00504-mg       Doc 1096      Filed 10/12/18 Entered 10/12/18 09:42:56             Main Document
                                              Pg 9 of 9

 The Honorable Martin Glenn
 October 12, 2018
 Page 9

                                    *               *               *

                 Finally, a word about a “compromise” that the plaintiff has proposed, that the

 Court has already rejected, and that we have (again) rejected as well: i.e., that the parties litigate

 eight building system assets instead of four. It is unnecessary — as shown above, four properly

 selected assets like defendants’ cover the bulk of the “real property” dispute. Doubling the

 number of assets to be tried would be a significant additional burden on the Court as well as the

 parties. And it will add complication where none is warranted in light of plaintiff’s position at

 the forty representative assets trial that all building systems are fixtures.


                                                         Respectfully submitted,




                                                         Marc Wolinsky


 CC:     Counsel of Record (by ECF and email)
